DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-14 are pending in the case. Claims 1, 11, 13, and 14 are independent claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the claim recites “controls the display to display the plurality of options”. This limitation is similarly recited in the last two lines of claim 1. It is unclear 

Regarding claim 9, the claim recites that the circuitry “changes the plurality of options displayed on the display” in accordance with “the operation received during the operation restriction period”. However, claim 1 recites “in response to receipt of the operation during an operation restriction period…control the display to display a plurality of options”. It is indefinite then how the plurality of options displayed on the display may change in accordance with the operation if the plurality of options is not even displayed until the operation occurs. Examiner will examine the claim as submitted but Applicant is advised to correct this discrepancy of claim 9 with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 2, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0053084 A1).

Regarding claim 1, Kim teaches communication terminal comprising circuitry (first electronic device 110 of FIG. 1 and [0063-0064]) configured to
receive, from a communication management apparatus (server 100 of FIG. 1 and [0065-0066]), an operation restriction notification for restricting an operation on a display image to be displayed on a display ([0077-0081], FIG. 22 and [0178-0179]: an operation restriction notification is received and displayed on a display. A restriction pertains to an operation on a locking region or section to be displayed on a display), the communication management apparatus controlling communication between the communication terminal and another communication terminal that shares data of the display image with the communication terminal (FIG. 1, [0065-0066], [0068-0069], and [0074-0076]: content of the display image is shared between the first electronic device 110 and second electronic device 120. Server 100 controls communication between these electronic devices.), and
in response to receipt of the operation during an operation restriction period in which the operation on the display image is restricted, control the display to display a plurality of options (FIG. 5 and [0091-0094]: for example, an operation restriction period corresponds to the period after which an electronic device sets a locking region, which would prevent the other electronic device to edit content of the locking region as further 
Although Kim does not explicitly teach controlling the display to display a plurality of options as to whether to reflect the received operation in the display image, Kim teaches in another embodiment a locking region releasing button that allows the locking region to be unlocked for editing, or reflecting of a received operation in the display image (FIG. 26 and [0189-0190]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of another embodiment of Kim and modify the plurality of options, in particular the “UNLOCK” option of the plurality of options, to be an option that would similarly unlock the locking region to allow the received operation to be reflected in the display image. As this option of the plurality of options is indicated as an “UNLOCK” option, logically the option serves to unlock a locked element. In this case, the locked element discussed is the locking region, and the unlocking, or locking release, of this region would allow editing within this region by user(s) who would otherwise not be granted access to edit the locking region on the display image. As “UNLOCK” would allow reflection of the received operation, it would also naturally be obvious for the “DISREGARD” option to explicitly prevent reflection of the received operation, which is “disregarded”. As a result, these options would obviously function as choices “as to whether to reflect the received operation in the display image”.

Regarding claim 2, Kim further teaches the communication terminal of claim 1, wherein the circuitry further receives an operation restriction cancellation notification for cancelling the restriction of the operation (FIG. 26 and [0189-0190]: an operation restriction cancellation notification for cancelling the restriction, or unlocking/releasing the locking region, is received for cancelling the restriction of the operation. The operation in the locking region would no longer be restricted as the locking region is unlocked.), and
controls the display to display the plurality of options (FIG. 22 and [0178-0179]: the display displays a plurality of options, including “DISREGARD” and “UNLOCK”.).

Regarding claim 11, Kim teaches a communication system comprising: a plurality of communication terminals including at least a first communication terminal and a second communication terminal each configured as the communication terminal of claim 1 (FIG. 1, [0065-0066], [0068-0069], and [0074-0076]: communication system includes communications terminals, including a first electronic device 110 and second electronic device 120, each of which configured as the communication terminal of claim 1); and
a communication management apparatus including circuitry configured to receive, from the first communication terminal, an operation request to reflect an operation received by the first communication terminal in a display image to be displayed on a display (FIG. 4 and [0086-0090], FIG. 25 and [0187-0188]: server 100/communication management apparatus may receive from first communication 
in response to receipt of the operation request from the first communication terminal, transmit to the second communication terminal an operation restriction notification for restricting an operation on the display image (FIG. 4 and [0086-0090], FIG. 25 and [0187-0188]: continuing the example, in relation to the flipped scenario of FIG. 4, the server 100 would transmit an operation restriction notification for restricting an operation on the display image. This notification includes image regarding the locking region of the content including information regarding the first electronic device that sets the locking region).

Regarding claim 13, the claim recites an image sharing method executed by a communication terminal, the image sharing method comprising limitations corresponding to the communication terminal of claim 1 and is, therefore, rejected on the same premise.

Regarding claim 14, the claim recites a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform an image sharing method ([0192]) comprising limitations corresponding to the communication terminal of claim 1 and is, therefore, rejected on the same premise.

Claims 3-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0053084 A1), in view of Thimbleby (US 2016/0357720 A1).

Regarding claim 3, Kim teaches the communication terminal of claim 1. Kim does not explicitly teach wherein the circuitry further receives a selection of one of the plurality of options displayed on the display, transmits, to the another communication terminal, image data corresponding to the selected one of the plurality of options, and controls the display to display the display image based on the selected one of the plurality of options.
Thimbleby teaches wherein the circuitry (FIG. 1A and [0054]) further receives a selection of one of the plurality of options displayed on the display, transmits, to the another communication terminal, image data corresponding to the selected one of the plurality of options (FIG. 6I and [0309]: for example, the user at device A selects an undo command on the display as seen in FIG. 6I. Image data corresponding to this undo command is transmitted to the other communication terminal/device B as seen in the change of the display of device B from FIG. 6I to FIG. 6J. Alternatively, another option would be to cancel the erase command as evident from FIGS. 6H to FIG. 6J), and
controls the display to display the display image based on the selected one of the plurality of options (FIGS. 6I-J and [0309]: the display image is synchronized, as seen in FIG. 6J, and is controlled based on the selected undo command/option or the selected cancel command/option).


Regarding claim 4, Kim in view of Thimbleby further teaches the communication terminal of claim 3. Kim in view of Thimbleby further teaches wherein in response to receipt of the selection of the one of the plurality of options, the circuitry controls the display to display the display image, the display image reflecting the operation received during the operation restriction period (Thimbleby, FIGS. 6I-J and [0264-0265]: for example, in response to the selection of the undo command, the display also displays the display image to reflect the operation received. This operation may correspond to the drawing of the yellow star before synchronization or a complete update of both displays of device A and device B, as supported in FIG. 6C and [0250]) (Kim, for the 

Regarding claim 5, Kim in view of Thimbleby further teaches the communication terminal of claim 4, wherein the display image further reflects cancellation of an operation received by the another communication terminal (Thimbleby, FIGS. 6I-J and [0309]: for example, the user at device A selects an undo command that reflects cancellation of an operation for drawing the green triangle received by the another communication terminal/device B, as supported in FIGS. 6A-B and [0246-0247].).

Regarding claim 6, Kim in view of Thimbleby further teaches the communication terminal of claim 3, wherein in response to receipt of the selection of the one of the plurality of options, the circuitry controls the display to display the display image, the display image reflecting cancellation of the operation received during the operation restriction period (FIGS. 6H-J and [0309]: as stated in the alternative for claim 3, a selection may correspond to selection of cancelling the erase command. The display image reflects cancellation of the erase command/operation received, as supported in FIG. 6F and [0257]).

Regarding claim 7, Kim in view of Thimbleby further teaches the communication terminal of claim 6, wherein the display image further reflects cancellation of an 

Regarding claim 10, Kim in view of Thimbleby further teaches the communication terminal of claim 3, wherein in response to receipt of the operation during the operation restriction period, the circuitry further generates a plurality of image data items in accordance with the received operation (Kim, FIG. 5 and [0091-0094]: for example, an operation restriction period corresponds to the period after which an electronic device sets a locking region, which would prevent the other electronic device to edit content of the locking region as further supported in [0014], [0144], and [0163]; FIG. 22 and [0178-0179]: in response to receipt of operation during an operation restriction period, like when the locking region is selected or edited by the second electronic device 120, the display displays a plurality of options, including “DISREGARD” and “UNLOCK”.), and
controls the display to display the display image in accordance with one of the plurality of image data items corresponding to the selected one of the plurality of options .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0053084 A1), in view of Thimbleby (US 2016/0357720 A1), and in view of Alder et al. (US 2012/0144428 A1).

Regarding claim 8, Kim in view of Thimbleby teaches the communication terminal of claim 3. Kim in view of Thimbleby does not explicitly teach wherein in response to lack of receipt of the selection of the one of the plurality of options within a certain time, the circuitry controls the display to display the display image, the display image reflecting cancellation of the operation received during the operation restriction period.
Alder teaches wherein in response to lack of receipt of the selection of the one of the plurality of options within a certain time, the circuitry controls the display to display the display image, the display image reflecting cancellation of the operation received during the operation restriction period (FIG. 6 and [0085]: if no user input is received within a certain time, the display cancels a selection operation received during the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Thimbleby to incorporate the teachings of Alder and have wherein in response to lack of receipt of the selection of the one of the plurality of options within a certain time, the circuitry controls the display to display the display image, the display image reflecting cancellation of the operation received during the operation restriction period. Doing so would improve efficiency of processing and display resources as the display does not have to maintain an uncertain or limbo status and unnecessarily use resources to prompt and assist a user action when a user action is ultimately not received.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0053084 A1), in view of Sirpal et al. (US 2014/0059599 A1).

Regarding claim 9, Kim teaches the communication terminal of claim 1. Kim does not explicitly teach wherein in accordance with the operation received during the operation restriction period, the circuitry changes the plurality of options displayed on the display.
Sirpal teaches wherein in accordance with the operation received during the operation restriction period, the circuitry changes the plurality of options displayed on the display (FIG. 15a and [0179]: the plurality of options/action buttons 1516 displayed on the display are different depending on the operation received).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0053084 A1), in view of Kodali et al. (US 2017/0102833 A1).

Regarding claim 12, Kim teaches the communication system of claim 11. Kim does not explicitly teach wherein the circuitry of the communication management apparatus further receives, from the first communication terminal, a completion notification notifying completion of the operation received by the first communication terminal, and in response to receipt of the completion notification from the first communication terminal, transmits to the second communication terminal an operation restriction cancellation notification for cancelling the restriction of the operation.
Kodali teaches wherein the circuitry of the communication management apparatus further receives, from the first communication terminal, a completion notification notifying completion of the operation received by the first communication terminal (FIG. 3 and [0040]: a completion notification/release message 320 notifies completion of the operation received by client system 1), and in response to receipt of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kodali and have wherein the circuitry of the communication management apparatus further receives, from the first communication terminal, a completion notification notifying completion of the operation received by the first communication terminal, and in response to receipt of the completion notification from the first communication terminal, transmits to the second communication terminal an operation restriction cancellation notification for cancelling the restriction of the operation. Doing so would prevent unnecessarily restricting other user(s) from performing operations with respect to the display image when a restriction is lifted or cancelled. This would encourage a smoother workflow as users would be able to more efficiently collaborate since a second communication terminal would be notified when the restriction is cancelled so as to continue performing operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171